Title: To Thomas Jefferson from John Rutledge, 2 June 1780
From: Rutledge, John
To: Jefferson, Thomas



Sir
Salisbury June 2. 1780.

I think it proper to acquaint you that, intelligence being received last Saturday morning at Cambden that 3900 men under Ld. Cornwallis had crossed and taken post on the North side of Santee river about 57 miles below Cambden, and that they were to be soon joined (as they have been since) by 1200 more from the opposite side of the river, who were to rendezvous at that town, and proceed higher up the country. Genl. Huger who commanded the No. Carola. troops under Genl. Caswell, and the Virginia Continentals under Colo. Buford, ordered them to retreat, the former to Pedee river, and the latter to this place. Genl. Caswell has I understand, made good his retreat, but Colo. Buford was attacked last Monday on his march and totally defeated, with the loss of 2 feild peices, his baggage &c. Colo. Porterfeild thinking his force insufficient to oppose the enemy, retreated yesterday from this town and crossed the Yadkin, meaning however to return and join the militia here, if they turn out in such numbers as may probably be able to prevent the enemy’s getting higher up the Country.
